Citation Nr: 1026616	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to compensation benefits for residuals of a sternum 
infection, status post coronary artery bypass graft ("CABG") 
pursuant to the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the RO.  

In December 2004, the Veteran testified at a personal hearing at 
the RO.  In September 2007, the Veteran testified at another 
hearing held at the RO before the undersigned Veterans Law Judge.  
A transcript of these hearings is of record.  


FINDING OF FACT

The most probative medical opinion establishes that less than 
adequate and timely follow-up medical care by VA as likely as not 
caused the continuance and persistence of the Veteran's sternum 
infection incurred following CABG surgery performed in May 1995.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the 
criteria for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of a sternum infection, 
status post-CABG as a result of VA medical treatment, are met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.


II.  Analysis

The Veteran claims entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a sternum 
infection, status post-CABG.  

Specifically, the Veteran contends that he was improperly treated 
following his initial May 1995 surgery for CABG, to include 
unclean conditions at the VA Medical Center, improper treatment, 
and failure to diagnose or treat infection prior to discharge.  
The Veteran further asserts that, following the initial surgery, 
the VA Medical Centers failed to properly diagnose and treat his 
infection, causing it to worsen.

To establish entitlement to benefits based on such a claim would 
ordinarily require a determination that: (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
rendered treatment; and (3) the Veteran suffered disability which 
probably would have been avoided if proper treatment had been 
rendered.  See VAOPGCPREC 5-2001 (February 5, 2001).  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  
See Section 422(a) of Pub. L. No. 104-204.  Under the applicable 
criteria in effect for claims filed on or after October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 is awarded for a Veteran's 
qualifying additional disability in the same manner as if such 
additional disability was service connected.  A qualifying 
disability is one which is not the result of a Veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any law 
administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151(a) (West 2002 & Supp. 2009).

To determine whether a Veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination.  VA considers each involved body part 
separately.  See 38 C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability.  Merely showing that he 
received care, treatment, or examination and that he has an 
additional disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1) (2009).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2) (2009).

Additional disability caused by a Veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2009).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d) (2009).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, his representative's informed consent.  See 38 
C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a Veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) 
(2009).

Here, because the Veteran's claim was filed in September 2000, 
the amended version of 38 U.S.C.A.§1151 applies.  As such, the 
Veteran must not only establish that VA treatment (or the lack 
thereof) resulted in additional disability, but also that the 
proximate cause of the disability was carelessness, negligence, 
lack proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing (or not furnishing) the medical 
or surgical treatment, or that the proximate cause of additional 
disability was an event that was not reasonably foreseeable.  

The medical evidence of record reflects that the Veteran was 
treated at VA Medical Centers between May through November 1995.  
He underwent coronary artery bypass surgery on May 12, 1995 at 
the VA Medical Center.  He was discharged on May 19, 1995.  At 
discharge, the sternal wound was noted to be intact, clean, and 
dry with no evidence of erythema or discharge.  

On May 22, 1995, the Veteran presented to another VA Medical 
Center with tenderness and discharge from the coronary artery 
bypass graft wound.  On May 24, 1995, the Veteran was transferred 
to the VA Medical Center where the Veteran was taken to surgery 
for emergent drainage with retrosternal extension.  He underwent 
exploration and debridement with mediastinal irrigation.  The 
Veteran was treated with wet to dry dressing with subsequent 
surgery on May 30, 1995 for wound closure with muscle and flaps.  
He was discharged on June 19, 1995.  At discharge, the wound was 
noted to have healed well with no noted signs of infection.
      
On July 31, 1995, the Veteran presented to the VA Medical Center 
with redness and pain on coughing.  He was treated with 
antibiotics.  Swelling increased until it burst and the Veteran 
was seen in the emergency room.  The Veteran was admitted for 
investigation of an infected wound.  A swab from the wound was 
found to be positive for Staphylococcus aureus.  The Veteran was 
treated and discharged on August 28, 1995.
      
On September 11, 1995, the Veteran was again admitted and started 
on intravenous Vancomycin.  On September 20, 1995, the Veteran 
was again operated on, and debridement of the sternal wound, 
debridement of the fourth, fifth, and sixth costal cartilage on 
the left side and myocutaneous flap on the right side of the 
rectus abdominus was done.  

The Veteran was discharged on September 29, 1995.  At discharge, 
the flap was noted to look healthy and the wound from the abdomen 
was noted to look healed.  A decision was made at the time not to 
put a central line or Groshong catheter to avoid any possibility 
of future infection.  

On October 5, 1995, it was determined to be necessary to put in a 
Groshong catheter, and the Veteran was given a provisional 
diagnosis of sternal osteomyelitis.  The catheter was removed on 
October 30, 1995.  At the time the catheter tip revealed less 
than 15 colonies of probable Pseudomonas spp.

Significantly, the claims file includes a medical opinion from a 
specialist that addresses the relationship between the Veteran's 
residuals of a sternum infection and VA treatment.  

The Board finds that the most persuasive medical opinion-that 
rendered for VA by an Independent Medical Expert-on the question 
of whether the Veteran suffered additional disability which would 
have been avoided if proper treatment had been rendered by VA 
supports the claim.

In providing a medical opinion, Independent Medical Expert reviewed 
the Veteran's medical records and his assertions of improper 
treatment post-CABG causing a sternum infection.  The Independent 
Medical Expert stated, in pertinent part, that the May 1995 CABG 
caused a MRSA infection of the sternum and mediastinitis.  The 
infection was noted to be due to the surgery, but not clearly due to 
negligence given that post-operative wound infection was a known 
potential complication of that type of surgery.  

However, the VA medical specialist opined that the subsequent care in 
the summer of 1995 was not adequate and led to an extension and 
persistence of his infection.  He further stated that "[c]loser 
medical and surgical follow-up and more prolonged antibiotics or 
earlier repeat surgery [might] have prevented the extension and 
persistence of this complicated infection."  The VA medical 
specialist stated that there were some missed opportunities for 
closer follow-up care and more appropriate antibiotic therapy.  

Accordingly, on this record, the Board finds the evidence to be 
relative equipoise in showing that the extended and persistent 
infection of the sternum, status post CABG, resulting in 
additional disability as likely as not was caused by VA follow-up 
medical care that was neither adequate or timely.  

Hence, the Board concludes that the VA expert's medical opinion 
weighs in favor of the claim and constitutes the most probative 
(persuasive) evidence on the question of whether the Veteran is 
entitled to compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for residuals of a sternum infection as a 
result of VA treatment.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board). 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

In light of foregoing, and in resolving all reasonable doubt in 
the Veteran's favor, the Board finds that entitlement to 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A.§1151 for the residuals of a sternum infection, status 
post-CABG, is warranted.  


ORDER

Compensation benefits for the residuals of a sternum infection, 
status post-CABG pursuant to the provisions of 38 U.S.C.A.§1151 
are granted.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


